Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2022

                                      No. 04-21-00284-CV

                                 Ronald Dean STRICKLAND,
                                          Appellant

                                                v.

                        IHEARTMEDIA, Inc. and Stephen L. Schaefer,
                                     Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVDO-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding

                                            ORDER
        In accordance with this court’s opinion of this date, the trial court’s “Order Sustaining
Defendants’ iHeartMedia, Inc. and Stephen L. Schaefer’s Contest of Plaintiff’s Sworn Statement
of Inability to Pay Costs of Appeal or Post Appeal Bond and Denying Plaintiff’s Sworn Statement
of Inability to Pay Costs of Appeal or Post Appeal Bond,” signed on September 17, 2021, is
REVERSED.

      We ORDER that appellant Ronald Dean Strickland may proceed with this appeal without
payment of filing fees or costs for the record.

        We ORDER the court reporter to file within 30 days of the date of this order the reporter’s
record from the hearing held on July 13, 2021.

       We ORDER that appellant’s brief is due 30 days after the reporter’s record is filed.

       It is so ORDERED on March 9, 2022.



                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice
                                                                            04-21-00284-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court




                                           -2-